                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

STAR BUFFET, INC. and                      *
SOUTHERN BARNS, INC.                       *
                  PLAINTIFFS-              *
      COUNTERDEFENDANTS                    *
                                           *
V.                                         *
                                           *    CASE NO. 4:17CV00533 SWW
TGB GLORY, LLC d/b/a                       *
BARNHILL’S STEAKS and                      *
BUFFET, and STEVEN C.                      *
BARNHILL                                   *
                DEFENDANTS-                *
          COUNTERCLAIMANT                  *



                                      ORDER

      Before the Court is the parties’ joint motion to dismiss this case with

prejudice, with each side to bear its own costs. The parties request that the Court

retain jurisdiction to enforce the terms of the settlement agreement, if necessary.

      IT IS THEREFORE ORDERED that the joint motion to dismiss [ECF No.

55] is GRANTED. This case is DISMISSED WITH PREJUDICE, and the Court

retains jurisdiction to enforce the terms of the parties’ settlement agreement.

      IT IS SO ORDERED THIS 6th DAY OF FEBRUARY, 2020.

                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE
